Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  132265                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 132265
                                                                    COA: 266652
                                                                    Wayne CC: 05-004855-01
  XAVIER REMBERT SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 5, 2006 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 24, 2007                    _________________________________________
           s0117                                                               Clerk